UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-4507



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


JANISON VEAL, a/k/a Jason,

                                               Defendant - Appellant.


Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. Frederick P. Stamp,
Jr., District Judge. (CR-02-43)


Submitted: January 29, 2004                 Decided:   February 9, 2004


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jacqueline A. Hallinan, HALLINAN LAW OFFICES, P.L.L.C., Charleston,
West Virginia, for Appellant. Thomas E. Johnston, United States
Attorney, Thomas O. Mucklow, Assistant United States Attorney,
Martinsburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Janison Veal appeals his conviction, on a guilty plea,

and sentence on charges of distribution of crack cocaine and

possession    with   the   intent   to   distribute   crack   cocaine,   in

violation of 21 U.S.C. § 841(a)(1) (2000).             By counsel, Veal

challenges his sentence, claiming his constitutional rights to

effective assistance of counsel were violated because his attorney

did not file objections to his presentence investigation report and

failed to review the report with him prior to sentencing.          He has

filed a motion for leave to file a supplemental pro se brief,

raising additional issues.

           A claim of ineffective assistance of counsel should be

raised by motion under 28 U.S.C. § 2255 (2000), in the district

court, and not on direct appeal, unless it "conclusively appears"

from the record that defense counsel did not provide effective

representation. United States v. King, 119 F.3d 290, 295 (4th Cir.

1997); United States v. DeFusco, 949 F.2d 114, 120-21 (4th Cir.

1991).   We find that it does not conclusively appear from the face

of this record that Veal’s defense counsel failed to provide

effective representation sufficient for this claim to be cognizable

on direct appeal.

           In his supplemental brief, Veal asserts the district

court erred in denying his motion to withdraw his guilty plea,

contending that the district court violated Fed. R. Crim. P.


                                    - 2 -
11(d)(1).    Because it is clear from the record that the district

court accepted Veal’s plea of guilty before Veal moved to withdraw

his plea, Rule 11(d)(1) does not apply and this claim is without

merit.   Second, Veal’s claim that the Government’s calculation of

drug weight without having to prove that evidence to the jury

beyond a reasonable doubt raises what essentially is a claim

arising under Apprendi v. New Jersey, 530 U.S. 466 (2000).               We find

no merit to this claim because Apprendi does not offer relief in

cases where, as here, the sentence did not exceed the statutory

maximum penalty.      Finally, Veal challenges his trial attorney’s

failures to object to the alleged improper application of criminal

history points and the obstruction of justice enhancement. We find

that Veal’s criminal history points were correctly calculated and

find   no   error    in    the    district     court’s    application   of     the

obstruction of justice enhancement to Veal.

            Accordingly,         we   grant    Veal’s     motion   to   file     a

supplemental   pro    se    brief,     and    affirm    Veal’s   conviction    and

sentence.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                       - 3 -